Exhibit 10.4
 
 
REGISTRATION RIGHTS AGREEMENT
 


 
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 19th day of November 2013 by and among GrowLife, Inc., a Delaware
corporation (the “Company”), and the CANX USA LLC, a Nevada limited liability
company, its successors, designees and assigns (“CANX”).  Capitalized terms used
herein have the respective meanings ascribed thereto in the Purchase Agreement
unless otherwise defined herein.
 
The parties hereby agree as follows:


1.           Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means the Company’s common stock, par value $0.0001 per share,
 
“Prospectus”  means  (i)  the  prospectus  included  in  any  Registration  Statement,  as
amended or  supplemented by  any prospectus supplement, with respect to  the
terms of  the offering of any portion of the Registrable Securities covered by
such Registration Statement and
by   all   other  amendments  and   supplements  to   the   prospectus,  including  post-effective
amendments and all material incorporated by reference in such prospectus, and
(ii) any “free writing prospectus” as defined in Rule 405 under the 1933 Act.
 
“Holder” means CANX and any Affiliate or transferee of CANX who is a subsequent
holder of any Registrable Securities.


“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” means the Warrants and the Warrant Shares and any other
securities issued or issuable with respect to or in exchange for Registrable
Securities, whether by merger, charter amendment or otherwise, provided, that
the Holder has completed and delivered to the Company a Selling Stockholder
Questionnaire; provided, further, that, a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or Rule
144 under the 1933 Act, or (B) such security becoming eligible for sale without
restriction by the Holders pursuant to Rule 144.
 
“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post- effective amendments, all exhibits and
all material incorporated by reference in such Registration
Statement.
 
 
Exhibit C, Page 1

--------------------------------------------------------------------------------

 
 
“Required Holders” means the Holders holding a majority of
the Registrable Securities.
 
“Selling  Stockholder Questionnaire” means  a  questionnaire
in  the  form  attached  as Exhibit B hereto, or such other form of
questionnaire as may reasonably be adopted by the Company from time to time.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“Warrants” means the warrants to  purchase shares of  Common Stock issued
to  the
Holders pursuant to the JV Agreement.
 
“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.
 
2.           Registration.

 
(a)           Registration Statements.

 
(i)        Initial Registration Statement. At any time after the issuance of the
Warrants pursuant to the JV Agreement, CANX shall have the right to demand that
the Company prepare and file (the date of such demand, the “Filing Deadline”),
and the Company agrees that promptly upon such demand, it shall prepare and file
with the Commission a Registration Statement on Form S-1 (or, if Form S-1 is not
then available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities),
covering the resale of the Registrable Securities.  The out of pocket costs for
the filing of the initial registration statement shall be borne by OGI, unless
otherwise agreed.   Subject to any Commission comments, such Registration
Statement shall include the plan of distribution attached hereto as Exhibit A;
provided, however, that no Holder shall be named as an “underwriter” in the
Registration Statement without the Holder’s prior written consent.  Such
Registration Statement
also  shall  cover  pursuant  to  Rule  416  such  indeterminate
number  of  additional  shares  of Common Stock due to an increase in the number
of Warrant Shares resulting from changes in the Conversion Price pursuant to the
terms of the Exercise Price pursuant to the terms of the Warrants, as applicable
(the “Additional Shares”).  Such Registration Statement shall not include any
shares of Common Stock or other securities for the account of any other holder
without the prior written consent of the Required Holders. The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) to the Holders and their counsel prior to its filing or other
submission.  


 
Exhibit C, Page 2

--------------------------------------------------------------------------------

 
 
(ii)       S-3 Qualification.  Promptly following the date (the “Qualification
Date”) upon which the Company becomes eligible to use a registration statement
on Form S-3 to register the Registrable Securities for resale, but in no event
more than thirty (30) days after the Qualification Date (the “Qualification
Deadline”), the Company shall file a registration statement on Form S-3 covering
the Registrable Securities or Additional Shares, as applicable (or a post-
effective amendment on Form S-3 to the registration statement on Form S-1) (a
“Shelf Registration Statement”) and shall use its best efforts to cause such
Shelf Registration Statement to be declared effective as promptly as practicable
thereafter.  If a Shelf Registration Statement covering the Registrable
Securities is not filed with the Commission on or prior to the Qualification
Deadline, the Company will make pro rata payments to each Holder, as liquidated
damages and not as a penalty, in an amount equal to 1.0% of the value of the
Securities to be registered based on a price equal to the last closing bid price
and last closing trade price of the Company’s Common Stock on the date of the
Registration Demand attributable to those Registrable Securities that remain
unsold at that time for each 30-day period or pro rata for any portion thereof
following the date by which such Shelf Registration Statement should have been
filed for which no such Shelf Registration Statement is filed with respect to
the Registrable Securities or Additional Shares, as applicable.  Such payments
shall constitute the Holders’ exclusive monetary remedy for such events, but
shall not affect the right of the Holders to seek injunctive relief.  Such
payments shall be made to each Holder in cash no later than three (3) Business
Days after the end of each 30-day period.
 
(b)       Expenses.  Intentionally deleted.
 
(c)       Effectiveness.
 
(i)       The Company shall use its best efforts to have the Registration
Statement declared effective as soon as practicable.  The Company shall notify
the Holders by facsimile or e-mail as promptly as practicable, and in any event,
within twenty-four (24) hours, after any Registration Statement is declared
effective and shall simultaneously provide the Holders with copies of any
related Prospectus to be used in connection with the sale or other disposition
of the securities covered thereby.
 
(ii)    S-3 Qualification.  Promptly following the date (the “Qualification
Date”) upon which the Company becomes eligible to use a registration statement
on Form S-3 to register the Registrable Securities for resale, but in no event
more than thirty (30) days after the Qualification Date (the “Qualification
Deadline”), the Company shall file a registration statement on Form S-3 covering
the Registrable Securities or Additional Shares, as applicable (or a post-
effective amendment on Form S-3 to the registration statement on Form S-1) (a
“Shelf Registration Statement”) and shall use its best efforts to cause such
Shelf Registration Statement to be declared effective as promptly as practicable
thereafter. If a Shelf Registration Statement covering the Registrable
Securities is not filed with the Commission on or prior to the Qualification
Deadline, the Company will make pro rata payments to each Holder, as liquidated
damages and not as a penalty, in an amount equal to 1.0% of the value of the
Securities to be registered based on a price equal to the last closing bid price
and last closing trade price of the Company’s Common Stock on the date of the
Registration Demand attributable to those Registrable Securities that remain
unsold at that time for each 30-day period or pro rata for any portion thereof
following the date by which such Shelf Registration Statement should have been
filed for which no such Shelf Registration Statement is filed with respect to
the Registrable Securities or Additional Shares, as applicable. Such payments
shall constitute the Holders’ exclusive monetary remedy for such events, but
shall not affect the right of the Holders to seek injunctive relief. Such
payments shall be made to each Holder in cash no later than three (3) Business
Days after the end of each 30-day period.
 
 
 
Exhibit C, Page 3

--------------------------------------------------------------------------------

 

 
(d)    Rule 415; Cutback  If at any time the Commission takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Holder to be named as
an “underwriter”, the Company shall use its best efforts to persuade the
Commission that the offering contemplated by the Registration Statement is a
valid secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Holders is an “underwriter,” including
by using its best efforts to file amendments to the Registration Statement as
required by the Commission, covering the maximum number of Registrable
Securities permitted to be registered by the Commission. The Holders shall have
the right to participate or have their counsel participate in any meetings or
discussions with the Commission regarding the Commission’s position and to
comment or have their counsel comment on any written submission made to the
Commission with respect thereto. No such written submission shall be made to the
Commission to which the Holders’ counsel reasonably objects. In the event that,
despite the Company’s best efforts and compliance with the terms of this Section
2(d), the Commission refuses to alter its position, the Company shall first
reduce or eliminate any securities to be included by any Person other than a
Holder and, if any subsequent reduction is necessary, (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the Commission may
require to assure the Company’s compliance with the requirements of Rule 415
(collectively, the “Commission Restrictions”); provided, however, that the
Company shall not agree to name any Holder as an “underwriter” in such
Registration Statement without the prior written consent of such Holder. Any
cut-back imposed on the Holders pursuant to this Section 2(d) shall be allocated
among the Holders on a pro rata basis and shall be applied first to any Warrant
Shares, unless the Commission Restrictions otherwise require or provide or the
Holders otherwise agree. No liquidated damages shall accrue as to any Cut Back
Shares until such date as the Company is able to effect the registration of such
Cut Back Shares in accordance with any Commission Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares). From and after the
Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the liquidated damages provisions) shall
again be applicable to such Cut Back Shares; provided, however, that (i) the
Filing Deadline and the Qualification Deadline for the Registration Statement
including such Cut Back Shares shall be ten (10) Business Days after such
Restriction Termination Date, and (ii) the date by which the Company is required
to obtain effectiveness with respect to such Cut Back Shares under Section 2(c)
shall be the 90th day immediately after the Restriction Termination Date.
 
(e)           Right to Piggyback Registration.
 
(i)       If at any time following the date of this Agreement that any
Registrable Securities remain outstanding (A) there is not one or more effective
Registration Statements covering all of the Registrable Securities and (B) the
Company proposes for any reason to register any shares of Common Stock under the
1933 Act (other than pursuant to a registration statement on Form S-4 or Form
S-8 (or a similar or successor form)) with respect to an offering of Common
Stock by the Company for its own account or for the account of any of its
stockholders, it shall at each such time promptly give written notice to the
holders of the Registrable Securities of its intention to do so (but in no event
less than thirty (30) days before the anticipated filing date) and, to the
extent permitted under the provisions of Rule 415 under the 1933 Act, include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within fifteen (15) days
after receipt of the Company’s notice (a “Piggyback Registration”). Such notice
shall offer the holders of the Registrable Securities the opportunity to
register such number of shares of Registrable Securities as each such holder may
request and shall indicate the intended method of distribution of such
Registrable Securities.
 
 
Exhibit C, Page 4

--------------------------------------------------------------------------------

 
 
(ii)       Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Holders must sell their Registrable Securities
to, if applicable, the underwriter(s) at the same price and subject to the same
underwriting discounts and commissions that apply to the other securities sold
in such offering (it being acknowledged that the Company shall be responsible
for other expenses as set forth in Section 2(b)) and subject to the Holders
entering into customary underwriting documentation for selling stockholders in
an underwritten public offering, and (B) if, at any time after giving written
notice of its intention to register any Registrable Securities pursuant to
Section 2(e)(i) and prior to the effective date of
the  registration  statement  filed  in  connection  with  such  registration,  the  Company  shall
determine for any reason not to cause such registration statement to become
effective under the 1933 Act, the Company shall deliver written notice to the
Holders and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration; provided, however,
that nothing contained in this Section 2(e)(ii) shall limit the Company’s
liabilities and/or obligations under this Agreement, including, without
limitation, the obligation to pay liquidated damages under this Section 2.


3.         Company
 Obligations.    The  Company  will  use  its  best  efforts  to  effect  the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:


(a)       use  its  best  efforts  to  cause  such  Registration  Statement  to  become
effective and to remain continuously effective for a period that will terminate
upon the earlier of (i) the date on which all Registrable Securities covered by
such Registration Statement as amended from time to time, have been sold, and
(ii) the date on which all Registrable Securities covered by such Registration
Statement may be sold without restriction pursuant to Rule 144 (the
“Effectiveness Period”) and advise the Holders in writing when the Effectiveness
Period has expired;


(b)       prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and to comply with the provisions of the 1933 Act and the
1934 Act with respect to the distribution of all of the Registrable Securities
covered thereby;


(c)       provide copies to and permit counsel designated by the Holders to
review each Registration Statement and all amendments and supplements thereto no
fewer than seven (7) days prior to their filing with the Commission and not file
any document to which such counsel reasonably objects;
 
 
Exhibit C, Page 5

--------------------------------------------------------------------------------

 

 
(d)       furnish to the Holders and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the Commission, or
received by the Company (but not later than two (2) Business Days after the
filing date, receipt date or sending date, as the case
may  be)  one  (1)  copy  of  any  Registration  Statement  and  any  amendment  thereto,  each
preliminary prospectus and Prospectus and each amendment or supplement thereto,
and each letter written by or on behalf of the Company to the Commission or the
staff of the Commission, and each item of correspondence from the Commission or
the staff of the Commission, in each case  relating to  such  Registration
Statement (other than  any  portion of  any  thereof which contains information
for which the Company has sought confidential treatment), and (ii) such number
of copies of a Prospectus, including a preliminary prospectus, and all
amendments and supplements thereto and such other documents as each Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder that are covered by the related Registration
Statement;
 
(e)       use its best efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;


(f)        prior to any public offering of Registrable Securities, use its best
efforts to register or qualify or cooperate with the Holders and their counsel
in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Holders and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(f), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(f), or (iii)
file a general consent to service of process in any such jurisdiction;


(g)       use  its  best  efforts  to  cause  all  Registrable  Securities  covered  by  a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed;
 
 
Exhibit C, Page 6

--------------------------------------------------------------------------------

 

 
(h)      immediately notify the Holders, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the Commission and
furnish to such holder a supplement to or an amendment of such Prospectus as may
be necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;


(i)       otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the Commission pursuant to
Rule 424 under the 1933 Act, promptly inform the Holders in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Holders are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable
Securities  hereunder;  and  make  available  to  its  security  holders,  as  soon  as  reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
3(i), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter); and


(j)        With a view to making available to the Holders the benefits of Rule
144 (or its successor rule) and any other rule or regulation of the Commission
that may at any time permit the Holders to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to:   (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date
as  all  of  the  Registrable Securities may  be  sold  without restriction
by  the  holders thereof pursuant to Rule 144 or any other rule of similar
effect or (B) such date as all of the Registrable Securities shall have been
resold; (ii) file with the Commission in a timely manner all reports and other
documents required of the Company under the 1934 Act; and (iii) furnish to each
Holder upon request, as long as such Holder owns any Registrable Securities, (A)
a written statement by the Company that it has complied with the reporting
requirements of the 1934 Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Holder of any
rule or regulation of the Commission that permits the selling of any such
Registrable Securities without registration.
 
 
Exhibit C, Page 7

--------------------------------------------------------------------------------

 

 
4.         Due Diligence Review; Information.  The Company shall make available,
during normal business hours, for inspection and review by the Holders, advisors
to and representatives of the Holders (who may or may not be affiliated with the
Holders and who are reasonably acceptable to the Company), all financial and
other records, all Commission Filings (as defined in the Purchase Agreement) and
other filings with the Commission, and all other corporate documents and
properties of the Company as may be reasonably necessary for the purpose of such
review, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
the Holders or any such representative, advisor or underwriter in connection
with such Registration Statement (including, without limitation, in response to
all questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Holders and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.


The Company shall not disclose material nonpublic information to the Holders, or
to advisors to or representatives of the Holders, unless prior to disclosure of
such information the Company identifies such information as being material
nonpublic information and provides the Holders, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Holder wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.


5.           Obligations of the Holders.

 
(a)           Each  Holder  agrees  to  furnish  to  the  Company  a  completed  Selling
Stockholder Questionnaire not more than five (5) Business Days following the
date of this

 
Agreement. At least ten (10) Business Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within three (3) Business Days prior to
the applicable anticipated filing date.  Each Holder further agrees that it
shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its best efforts to take such actions
as are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 5(a) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.
 
 
Exhibit C, Page 8

--------------------------------------------------------------------------------

 

 
(b)      Each Holder, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.


(c)       Each Holder agrees that, upon receipt of any notice from the Company
of either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii)
or (ii) the happening of an event pursuant to Section 3(h) hereof, such Holder
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities, until the
Holder is advised by the Company that such dispositions may again be made.
 
6.           Indemnification.

 
(a)       Indemnification by the Company.  The Company will indemnify and hold
harmless each Holder and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such Holder
within the meaning of the 1933
Act, against any losses, claims, damages or liabilities, joint or several, to
which they may
 
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement or omission or
alleged omission of any material fact contained in any Registration Statement,
any preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state in a Blue Sky Application a
material fact required to be stated therein or necessary to make the statements
therein not
misleading;  (iv)  any  violation  by  the  Company  or  its  agents  of  any  rule  or  regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; or (v) any failure to register or qualify the Registrable
Securities included in any such Registration Statement in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification on an Holder’s behalf
and will reimburse such Holder, and each such officer, director or member and
each such controlling person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Holder or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus.


(b)       Indemnification by the Holders.   Each Holder agrees, severally but
not jointly, to indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to  the extent, but
only to  the extent that such untrue statement or omission is contained in any
information furnished in writing by such Holder to the Company specifically for
inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto.  In no event shall the liability of an Holder be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
Holder in connection with any claim relating to this Section 6 and the amount of
any damages such Holder has otherwise been required to pay by reason of such
untrue statement or omission) received by such Holder upon the sale of the
Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.
 
 
Exhibit C, Page 9

--------------------------------------------------------------------------------

 

 
(c)     Conduct of Indemnification Proceedings.    Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.


(d)       Contribution.   If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
 
 
Exhibit C, Page 10

--------------------------------------------------------------------------------

 
 
7.           Miscellaneous.

 
(a)       Amendments and Waivers.  This Agreement may be amended only by a
writing signed by the Company and the Required Holders.  The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Holders.


(b)       Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in the JV Agreement.


(c)       Assignments and Transfers by Holders.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Holders and
their respective successors and assigns.  An Holder may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Holder to such
person, provided that such Holder complies with all laws applicable thereto and
provides  written  notice  of  assignment  to  the  Company  promptly  after  such  assignment  is
effected.
 
(d)       Assignments and Transfers by the Company.  This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Holders, provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Holders in connection
with such transaction unless such securities are otherwise freely tradable by
the Holders after giving effect to such transaction.


(e)       Benefits of the Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
 
Exhibit C, Page 11

--------------------------------------------------------------------------------

 

 
(f)        Counterparts; Faxes.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.


(g)       Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.


(h)      Severability.   Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.   To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.


(i)        Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


(j)        Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 
 
Exhibit C, Page 12

--------------------------------------------------------------------------------

 
 
(k)       Governing  Law;  Consent  to  Jurisdiction;  Waiver  of  Jury
 Trial.    All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Nevada, without regard to the
principles of conflict of laws thereof.  Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by this Note (whether brought against a party hereto
or its respective affiliates, directors, officers, stockholders, employees or
agents) shall be commenced in the state and federal courts sitting in the County
of Clark (the “Clark County Courts”).   Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the Clark County Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such Clark County
Courts, or Clark County Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof.   Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law.  Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses reasonably incurred in the
investigation, preparation and prosecution of such action or proceeding.
 
(l)       Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST
A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT
AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


(m)      No  Inconsistent  Agreements.  Neither  the  Company  nor  any  of  its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.  Neither the Company nor any of its
subsidiaries has previously entered into any agreement granting any registration
rights with respect to any of its securities to any Person that have not been
satisfied in full.

 
 
Exhibit C, Page 13

--------------------------------------------------------------------------------

 
 
(n)       Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained was solely in
the control of the Company, not the action or decision of any Holder, and was
done solely for the convenience of the Company and not because it was required
or requested to do so by any Holder.  It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and a Holder,
solely, and not between the Company and the Holders collectively and not between
and among Holders.

 
 
Exhibit C, Page 14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 




 

The Company:    GROWLIFE, INC.                     By: /s/ Sterling Scott    
Name: Sterling Scott     Title:   Chief Executive Officer          

 
 


 
[Company signature page to Registration Rights Agreement]


 



 
Exhibit C, Page 15

--------------------------------------------------------------------------------

 
 
 


 

Holder:   CANX USA LLC                     By: /s/     Name:     Title:         
   





 


 
[Purchaser signature page to Registration Rights Agreement]


 
 
Exhibit C, Page 16

--------------------------------------------------------------------------------

 
 
Exhibit A



Plan of Distribution
 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
 
−
ordinary brokerage transactions and transactions in which the broker-dealer
solicits Holders;

 
 
−
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 
 
−
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
−
an  exchange  distribution  in  accordance  with  the  rules  of  the  applicable
exchange;

 
 
−
 privately negotiated transactions;  

 
 
−
short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the Commission;

 
 
−
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
 
−
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
 
−
a combination of any such methods of sale; and

 
 
−
any other method permitted by applicable law.

 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of
common  stock,  from  time  to  time,  under  this  prospectus,  or  under  an  amendment
to  this prospectus under Rule 424(b)(3) or other applicable provision of the
Securities Act amending the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus.  The selling stockholders also may transfer the shares of common
stock in other circumstances, in which case the transferees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.


 
Exhibit C, Page 17

--------------------------------------------------------------------------------

 
 


In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker- dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer  or  other  financial  institution  may  resell  pursuant  to  this  prospectus  (as
supplemented or amended to reflect such transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.   Each of the selling stockholders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents.   We will not receive any of the proceeds from this
offering. Upon any exercise of the warrants by payment of cash, however, we will
receive the exercise price of the warrants.


The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.


The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.   Selling stockholders who are "underwriters" within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.


To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any
agents,  dealer  or  underwriter,  any  applicable  commissions  or  discounts  with  respect  to  a
particular offer will be set forth in an accompanying prospectus supplement or,
if appropriate, a post-effective amendment to the registration statement that
includes this prospectus.


In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
 
Exhibit C, Page 18

--------------------------------------------------------------------------------

 


We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.   The selling stockholders may indemnify any
broker-dealer that participates in transactions involving the sale of the shares
against certain liabilities, including liabilities arising under the Securities
Act.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which all of the shares may be sold without restriction pursuant to Rule 144 of
the Securities Act.
 
 
 
 
 
 

 
 
Exhibit C, Page 19

--------------------------------------------------------------------------------

 
 
Exhibit B
 


 
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE
 


The  undersigned  holder  of  shares  of  the  common  stock,  par  value  $0.0001  per  share  of
GrowLife, Inc. (the “Company”) issued pursuant to a certain Warrant issued
pursuant to the Joint
Venture  Agreement  by  and  among  the  Company  and  the  CANX  USA  LLC,  dated  as  of
November 19, 2013, understands that the Company intends to file with the
Securities and Exchange Commission a registration statement on Form S-1 (the
“Resale Registration Statement”) for the registration and the resale under Rule
415 of the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities in accordance with the terms of a certain Registration
Rights Agreement by and among the Company and the Holders named therein, dated
as of November 19, 2013 (the “Agreement”). All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.
 
In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to Holders of Registrable Securities (including pursuant
to  Rule  172  under  the  Securities
Act)  and  be  bound  by  the  provisions  of  the  Agreement (including certain
indemnification provisions, as described below).  Holders must complete and
deliver this Notice and Questionnaire in order to be named as selling
stockholders in the Prospectus.   Holders of Registrable Securities who do not
complete, execute and return this Notice and Questionnaire within five (5)
Trading Days following the date of the Agreement (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.


Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
 


NOTICE
 


The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration
Statement.    The undersigned, by signing and returning this Notice and
Questionnaire, understands and agrees that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:


 
 
Exhibit C, Page 20

--------------------------------------------------------------------------------

 
 
 
QUESTIONNAIRE

 

a)         Name:               (1)  Full Legal Name of Selling Stockholder:    
                                (2)  Full Legal Name of Registered Holder (if
not the same as (a) above) through which Registrable Securities Listed in Item 3
below are held:                                   (3)  Full Legal Name of
Natural Control Person (which means a natural person who directly or  indirectly
alone  or  with  others  has  power  to  vote  or  dispose  of  the securities
covered by the questionnaire):                  

 
 
 
 
 
 
Exhibit C, Page 21
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------